EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend claims 3-4 and 8-9 as follows:
Claims 3 and 4, line 1, should be “The method according to claim [[2]],1,”.
Claims 8 and 9 line 1, should be “The method according to claim [[7]],6,”.

Allowable Subject Matter
Claim(s) 1, 3-6, and 8-11 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises disclose a method and apparatus for predicting a passenger flow. The closest prior art, Liu et al. (US 2019/0228593 A1 – hereinafter “Liu”) shows a similar system which also includes predicting the flow of passengers.  
However, Liu fails to disclose “wherein the passenger flow prediction model comprises a passenger flow prediction sub-model and a long short term memory network, and wherein the inputting of the encoded route information and the passenger flow sequence into the pre-trained passenger flow prediction model to obtain the passenger flow prediction value of the target traffic route in the preset time period, comprises: inputting the encoded route information into the passenger flow prediction sub-model to obtain a first feature value, wherein the first feature value is used to represent a prediction result of the passenger flow value of the target traffic route in the preset time period: inputting the passenger flow sequence into the long short term memory network to obtain a second feature value, wherein the second feature value is used to represent a prediction deviation of the prediction result; and inputting the first feature value and the second feature value into a pre- trained fully connected network to obtain the passenger flow prediction value of the target traffic route in the preset time period.”  These features have been added to independent claims 1, 6, and 11; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666